And the said Joseph Campau as to the sd plea of the said John Williams by him above pleaded says that the plea aforesaid in manner and form as the same is above pleaded and the matters therein contained are not sufficient in law for the said John Williams to Bar the said Joseph from having or maintaining his aforesaid action thereof ag1 him the said John and that the said Joseph is not under any necessity nor is he bound by the Law of the Land in any manner to answer thereto and this he is ready to verify wherefore for want of a sufficient plea in this behalf the said Joseph prays Judgment and his damages by reason of the premises to be adjudged unto him &c and for causes of Demurrer in this particular the said Joseph here sets down and showeth to the court the following towit—
1 Because the original writ and declaration was founded on a simple contract undertaking and not on any writing obligatory as the Defendant in his plea hath set forth and supposed
1 Because this action having been removed by the Defendant from the District Court, for the District of Huron and Detroit by writ of Habeas Corpus, the proceeedings in the court below are at an end, and the Plaintiff in this court hath the right of commencing de novo it being in this court a new action—and also for other causes appearing in the plea aforesaid—
E Brush Atty for the Plaintiff

[In the handwriting of Elijah Brush]